This office action replaces all the previous office action

Allowable Subject Matter
1.	Claims 1-23 are allowed.
2. 	New claims 24-63 were added. They require examiner to spend a tremendous amount to further exam the new claims. Hence, after consideration, these new claims 24-63 are not entered.
3.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 
 	in accordance with a determination that the first input meets the first input
threshold and includes less than the threshold amount of movement and that the first input does not meet a second input threshold that is greater than the first input threshold, displaying, after detecting the end of the first input, a first respective user interface region that includes information corresponding to the user interface object, wherein the first respective user interface region is displayed overlaying at least a portion of the first user interface while maintaining a representation of at least a portion of the first user interface at a location that is outside of the first respective user interface region; and
 	in accordance with a determination that the first input meets the second input
threshold and includes less than the threshold amount of movement, displaying, prior to
detecting the end of the first input, the first respective user interface region that includes

interface region is displayed overlaying at least a portion of the first user interface while
maintaining a representation of at least a portion of the first user interface at the location that is outside of the first respective user interface region.

	The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/TOAN H VU/Primary Examiner, Art Unit 2177